DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In light of the submitted IDS, the indication of allowability of claims 21 and 23 has been withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wong et al. (KR 10-2013-0076899).
With respect to claim 21, Wong et al. teach a semiconductor device package, comprising (see figs. 3 and 4 and English abstract): 
a first semiconductor package including a first semiconductor package substrate 110 and at least one a first semiconductor chip 150; 
a second semiconductor package including a second semiconductor package substrate 310 and a second semiconductor chip 355, the second semiconductor package is on the first semiconductor package; and 
an interposer 130 between the first semiconductor package and the second semiconductor package to electrically connect the first semiconductor package to the second semiconductor package, wherein the interposer includes a first interposer hole passing through the interposer, 

wherein an upper surface of the second portion locates higher than an upper surface of the interposer.  
With respect to claim 23, Wong et al. teach the first portion is between the second portion and the first semiconductor package substrate.  
Conclusion 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714.  The examiner can normally be reached on Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LONG . PHAM
Examiner
Art Unit 2814


/LONG PHAM/Primary Examiner, Art Unit 2814